DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 17, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 8, 10, 21-24, 29-31, 33-35, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,691,241 to Kazutaka (“Kazutaka”) in view of WO 2008/062992 A1 to Kim (“Kim”).					As to claim 1, although Kazutaka discloses a method, comprising: using a roller (110), rolling the roller (110) across a side of a stamped or etched lead frame (5), the roller (110) configured to create an indent (60) in a feature (surface) of the lead frame (5) as a result of rolling the roller (110); attaching a semiconductor die (on 40) to a die attach pad (40) of the lead frame (5); electrically coupling the semiconductor die (on 40) with a lead (20, 30) of the lead frame (5); and enclosing portions of the semiconductor die (on 40), the die attach pad (40), and portions of the feature (surface) of the lead frame (5) with a molding compound (sealing resin, 90) (See Fig. 2, Fig. 3, Fig. 4, Fig. 6, Fig. 8, Fig. 9, Fig. 10, Column 3, lines 54-67, Column 4, lines 1-67, Column 5, lines 1-28, 62-67, Column 6, lines 1-67, Column 7, lines 1-20), Kazutaka does not specifically disclose wherein the roller has a continuous protrusion around the roller and the continuous protrusion configured to create the indent in the feature of the lead frame.		However, Kim does disclose wherein the roller (102) has a continuous protrusion (outside of groove) around the roller (102) and the continuous protrusion (outside of groove) configured to create the indent (at 32) in the feature of the lead frame (30) (See Fig. 7, ¶ 1, ¶ 3, ¶ 58, ¶ 59, ¶ 60).										In view of the teachings of Kazutaka and Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kazutaka to have wherein the roller has a continuous protrusion around the roller and the continuous protrusion configured to create the indent in the feature of the lead frame because the continuous protrusion can form rows/columns of plurality of indents simultaneously to achieve mass production (See Kazutaka Column 5, lines 14-28 and Kim ¶ 59).									As to claim 8, Kazutaka discloses further comprising: controlling a pressure applied by the roller (110) to the side of the lead frame (5) while rolling the roller (110) across the side of the lead frame (5) to set a final thickness of the lead frame (5) that is less than a starting thickness of the lead frame (5) (See Fig. 6, Fig. 9, Column 6, lines 48-55). 													As to claim 10, Kazutaka in view of Kim discloses further comprising: after rolling the roller (110) across the side of the lead frame (5); and using a second roller with a second protrusion, rolling the second roller across the side of the lead frame (5) to create a second indent in the or another feature of the lead frame (5) (See Column 6, lines 64-67, Column 7, lines 1-5).									As to claim 21, although Kazutaka discloses a method, comprising: rolling a roller (110) across a side of a stamped or etched lead frame (5), the roller (110) configured to create an indent (60) in a feature (surface) of the lead frame (5) as a result of rolling the roller (110) (See Fig. 2, Fig. 3, Fig. 4, Fig. 6, Fig. 8, Fig. 9, Fig. 10, Column 3, lines 54-67, Column 4, lines 1-67, Column 5, lines 1-28, 62-67, Column 6, lines 1-67, Column 7, lines 1-20), Kazutaka does not specifically disclose wherein the roller has a continuous protrusion around the roller and the continuous protrusion configured to create the indent in the feature of the lead frame.					However, Kim does disclose wherein the roller (102) has a continuous protrusion (outside of groove) around the roller (102) and the continuous protrusion (outside of groove) configured to create the indent (at 32) in the feature of the lead frame (30) (See Fig. 7, ¶ 1, ¶ 3, ¶ 58, ¶ 59, ¶ 60).										In view of the teachings of Kazutaka and Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kazutaka to have wherein the roller has a continuous protrusion around the roller and the continuous protrusion configured to create the indent in the feature of the lead frame because the continuous protrusion can form rows/columns of plurality of indents simultaneously to achieve mass production (See Kazutaka Column 5, lines 14-28 and Kim ¶ 59).									As to claim 22, Kazutaka discloses further comprising: attaching a semiconductor die (on 40) to a die attach pad (40) of the lead frame (5) (See Column 4, lines 1-67, Column 5, lines 1-13).									As to claim 23, Kazutaka discloses further comprising: electrically coupling the semiconductor die (on 40) with a lead (20, 30) of the lead frame (5) (See Column 4, lines 1-67, Column 5, lines 1-13).										As to claim 24, Kazutaka discloses further comprising: covering portions of the semiconductor die (on 40), the die attach pad (40), and portions of the feature (surface) of the lead frame (5) with a molding compound (sealing resin, 90) (See Column 4, lines 1-67, Column 5, lines 1-13).										As to claim 29, Kazutaka in view of Kim discloses further comprising: after rolling the roller (110) across the side of the lead frame (5), engaging the side of the lead frame (5) with a side of a chuck (flat surface); and rolling the or another roller across a second side of the lead frame (5) to create a second indent in the or another feature of the lead frame (5) (See Kazutaka Column 6, lines 64-67, Column 7, lines 1-5 and Kim ¶ 58, ¶ 59, ¶ 60).										As to claim 30, Kazutaka in view of Kim discloses further comprising: after rolling the roller (110) across the side of the lead frame (5); and using a second roller with a second protrusion, rolling the second roller across the side of the lead frame (5) to create a second indent in the or another feature of the lead frame (5) (See Column 6, lines 64-67, Column 7, lines 1-5).										As to claim 31, Kazutaka discloses further comprising: controlling a pressure applied by the roller (110) to the side of the lead frame (5) while rolling the roller (110) across the side of the lead frame (5) to set a final thickness of the lead frame (5) that is less than a starting thickness of the lead frame (5) (See Fig. 6, Fig. 9, Column 6, lines 48-55).												As to claim 33, Kazutaka in view of Kim discloses further comprising: after rolling the roller (110) across the side of the lead frame (5); and using a second roller with a second protrusion, rolling the second roller across the side of the lead frame (5) to create a second indent in the or another feature of the lead frame (5) (See Column 6, lines 64-67, Column 7, lines 1-5).										As to claims 34 and 37, Kazutaka in view of Kim further discloses wherein the roller (110/102) further comprises: at least one additional protrusion (outside of groove) on the roller (110/102) and spaced apart from the continuous protrusion (outside of groove) (See Kazutaka Fig. 9 and Kim Fig. 7).								As to claims 35 and 38, Kazutaka in view of Kim further discloses wherein the at least one additional protrusion (outside of groove) on the roller (110/102) is a continuous protrusion (outside of groove) (See Kazutaka Fig. 9 and Kim Fig. 7).		
Claims 2-3, 5, 7, 25-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,691,241 to Kazutaka (“Kazutaka”) and WO 2008/062992 A1 to Kim (“Kim”) as applied to claims 1 and 21-22 and above, and further in view of JP 08213528 A to Baba (“Baba”). The teachings of Kazutaka and Kim have been discussed above.									As to claim 2, although Kazutaka and Kim disclose engaging a second side of the lead frame (5/30) with a side of a chuck (flat surface) while rolling the roller (110/102) across the side of the lead frame (5/30) (See Kazutaka Fig. 6, Fig. 9, Column 6, lines 48-67, Column 7, lines 1-5, and Kim ¶ 58, ¶ 59, ¶ 60), Kazutaka and Kim do not disclose further comprising: and controlling a temperature of the chuck while rolling the roller across the side of the lead frame.								However, Baba does disclose further comprising: engaging a second side of the lead frame (31) with a side of a chuck (27) while pressing the side of the lead frame (31); and controlling a temperature of the chuck (27) while pressing the side of the lead frame (31) (See Fig. 1, Fig. 2, Fig. 3, ¶ 0002, ¶ 0003, ¶ 0005, ¶ 0009, ¶ 0010, ¶ 0020) (Notes: the temperature is controlled in the chamber including the chuck that is a device for holding an object firmly in a machine).								In view of the teaching of Baba, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazutaka and Kim to have further comprising: engaging a second side of the lead frame with a side of a chuck while rolling the roller across the side of the lead frame; and controlling a temperature of the chuck while rolling the roller across the side of the lead frame because the deformation and removal of the internal residual strain in the lead frame can simultaneously performed (See ¶ 0020).						As to claim 3, Kazutaka discloses further comprising: controlling a pressure applied by the roller (110) to the side of the lead frame (5) while rolling the roller (110) across the side of the lead frame (5) to set a final thickness of the lead frame (5) that is less than a starting thickness of the lead frame (5) (See Fig. 6, Fig. 9, Column 6, lines 48-55).												As to claim 5, Kazutaka in view of Kim discloses further comprising: after rolling the roller (110) across the side of the lead frame (5); and using a second roller with a second protrusion, rolling the second roller across the side of the lead frame (5) to create a second indent in the or another feature of the lead frame (5) (See Column 5, lines 33-43).													As to claim 7, Kazutaka in view of Kim discloses further comprising: after rolling the roller (110) across the side of the lead frame (5); and using a second roller with a second protrusion, rolling the second roller across the side of the lead frame (5) to create a second indent in the or another feature of the lead frame (5) (See Column 6, lines 64-67, Column 7, lines 1-5).										As to claim 25, although Kazutaka and Kim disclose engaging a second side of the lead frame (5/30) with a side of a chuck (flat surface) while rolling the roller (110/102) across the side of the lead frame (5/30) (See Kazutaka Fig. 6, Fig. 9, Column 6, lines 48-67, Column 7, lines 1-5, and Kim ¶ 58, ¶ 59, ¶ 60), Kazutaka and Kim do not disclose further comprising: and controlling a temperature of the chuck while rolling the roller across the side of the lead frame.									However, Baba does disclose further comprising: engaging a second side of the lead frame (31) with a side of a chuck (27) while pressing the side of the lead frame (31); and controlling a temperature of the chuck (27) while pressing the side of the lead frame (31) (See Fig. 1, Fig. 2, Fig. 3, ¶ 0002, ¶ 0003, ¶ 0005, ¶ 0009, ¶ 0010, ¶ 0020) (Notes: the temperature is controlled in the chamber including the chuck that is a device for holding an object firmly in a machine).							In view of the teaching of Baba, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazutaka and Kim to have further comprising: engaging a second side of the lead frame with a side of a chuck while rolling the roller across the side of the lead frame; and controlling a temperature of the chuck while rolling the roller across the side of the lead frame because the deformation and removal of the internal residual strain in the lead frame can simultaneously performed (See ¶ 0020).						As to claim 26, Kazutaka discloses further comprising: controlling a pressure applied by the roller (110) to the side of the lead frame (5) while rolling the roller (110) across the side of the lead frame (5) to set a final thickness of the lead frame (5) that is less than a starting thickness of the lead frame (5) (See Fig. 6, Fig. 9, Column 6, lines 48-55).												As to claim 28, Kazutaka in view of Kim discloses further comprising: after rolling the roller (110) across the side of the lead frame (5); and using a second roller with a second protrusion, rolling the second roller across the side of the lead frame (5) to create a second indent in the or another feature of the lead frame (5) (See Column 6, lines 64-67, Column 7, lines 1-5).																					
Response to Arguments
Applicant's arguments with respect to claims 1 and 21 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
	Prior art made of record is considered pertinent to Applicants’ disclosure: Climo (US 4,020,725).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815